Exhibit DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of May 19, 2009 among PACIFIC ETHANOL HOLDING CO. LLC, PACIFIC ETHANOL MADERA LLC, PACIFIC ETHANOL COLUMBIA, LLC, PACIFIC ETHANOL STOCKTON, LLC, and PACIFIC ETHANOL MAGIC VALLEY, LLC, as Borrowers, PACIFIC ETHANOL HOLDING CO. LLC, as Borrower Agent, THE LENDERS REFERRED TO HEREIN, WESTLB AG, NEW YORK BRANCH, as Administrative Agent for the Lenders, WESTLB AG, NEW YORK BRANCH, as Collateral Agent for the Senior Secured Parties, and AMARILLO NATIONAL BANK, as Accounts Bank TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 2 Section 1.01 Defined Terms 2 Section 1.02 Principles of Interpretation 2 Section 1.03 UCC Terms 3 Section 1.04 Accounting and Financial Determinations 3 Section 1.05 Joint and Several 3 ARTICLE II COMMITMENTS AND BORROWING 3 Section 2.01 Revolving Loans 3 Section 2.02 Roll Up Loans 4 Section 2.03 Notice of Fundings 4 Section 2.04 Funding of Loans 4 Section 2.05 Evidence of Indebtedness 5 Section 2.06 Termination or Reduction of Commitments 6 Section 2.07 Defaulting Lenders 6 Section 2.08 Security Interest 7 Section 2.09 Super-Priority Nature of Obligations. 7 Section 2.10 Payment of Obligations. 8 Section 2.11 Liens. 8 Section 2.12 No Discharge; Survival of Claims. 8 Section 2.13 Release. 9 Section 2.14 Waiver of Priming Rights. 9 Section 2.15 Priority of Claim. 9 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 10 Section 3.01 Repayment of Loans 10 Section 3.02 Interest Payment Dates 10 Section 3.03 Interest Rates 10 Section 3.04 Default Interest Rate 11 Section 3.05 Interest Rate Determination 12 Section 3.06 Computation of Interest and Fees 12 Section 3.07 Optional Prepayment 12 Section 3.08 Mandatory Prepayment 13 Section 3.09 Time and Place of Payments 14 Section 3.10 Fundings and Payments Generally 15 Section 3.11 Fees 15 Section 3.12 Pro rata Treatment 15 Section 3.13 Sharing of Payments 16 i ARTICLE IV EURODOLLAR RATE AND TAX PROVISIONS 17 Section 4.01 Eurodollar Rate Lending Unlawful 17 Section 4.02 Inability to Determine Eurodollar Rates 17 Section 4.03 Increased Eurodollar Loan Costs 18 Section 4.04 Obligation to Mitigate 18 Section 4.05 Funding Losses 18 Section 4.06 Increased Capital Costs 19 Section 4.07 Taxes. 19 ARTICLE V REPRESENTATIONS AND WARRANTIES 20 Section 5.01 Organization; Power and Compliance with Law 21 Section 5.02 Due Authorization; Non-Contravention 21 Section 5.03 Governmental Approvals. 21 Section 5.04 Investment Company Act 22 Section 5.05 Validity of Financing Documents 22 Section 5.06 Financial Information 22 Section 5.07 Project Compliance 22 Section 5.08 Litigation 22 Section 5.09 Sole Purpose Nature; Business 23 Section 5.10 Contracts. 23 Section 5.11 Collateral 23 Section 5.12 Ownership of Properties 24 Section 5.13 Taxes 24 Section 5.14 Patents, Trademarks, Etc 25 Section 5.15 ERISA Plans 25 Section 5.16 Property Rights, Utilities, Supplies Etc 25 Section 5.17 No Defaults 25 Section 5.18 Environmental Warranties. 25 Section 5.19 Regulations T, U and X 26 Section 5.20 Accuracy of Information 26 Section 5.21 Indebtedness 27 Section 5.22 Required LLC Provisions 27 Section 5.23 Subsidiaries 27 Section 5.24 Foreign Assets Control Regulations, Etc 27 Section 5.25 Employment Matters 27 Section 5.26 Legal Name and Place of Business 28 Section 5.27 No Brokers 28 Section 5.28 Insurance 28 Section 5.29 Accounts 28 Section 5.30 SEC Compliance 29 Section 5.31 Reorganization Matters. 29 ARTICLE VI CONDITIONS PRECEDENT 30 Section 6.01 Conditions to Closing 30 Section 6.02 Conditions to All Fundings 33 ARTICLE VII COVENANTS 35 Section 7.01 Affirmative Covenants 35 Section 7.02 Negative Covenants 40 Section 7.03 Reporting Requirements 47 ii ARTICLE VIII [INTENTIONALLY OMITTED] 51 ARTICLE IX DEFAULT AND ENFORCEMENT 51 Section 9.01 Events of Default 51 Section 9.02 Action Upon Event of Default. 57 Section 9.03 Remedies 58 Section 9.04 Minimum Notice Period 60 Section 9.05 Sale of Collateral 60 Section 9.06 Actions Taken by Collateral Agent 61 Section 9.07 Private Sales 61 Section 9.08 Access to Land 61 Section 9.09 Compliance With Limitations and Restrictions 61 Section 9.10 No Impairment of Remedies 62 Section 9.11 Attorney-In-Fact 62 Section 9.12 Application of Proceeds 62 ARTICLE X THE AGENTS 63 Section 10.01 Appointment and Authority 63 Section 10.02 Rights as a Lender 65 Section 10.03 Exculpatory Provisions 65 Section 10.04 Reliance by Agents 66 Section 10.05 Delegation of Duties 66 Section 10.06 Resignation or Removal of Agent 66 Section 10.07 No Amendment to Duties of Agent Without Consent 67 Section 10.08 Non-Reliance on Agent and Other Lenders 68 Section 10.09 Collateral Agent May File Proofs of Claim 68 Section 10.10 Collateral Matters 69 Section 10.11 Copies 69 ARTICLE XI MISCELLANEOUS PROVISIONS 69 Section 11.01 Amendments, Etc 69 Section 11.02 Applicable Law; Jurisdiction; Etc 71 Section 11.03 Assignments 72 Section 11.04 Benefits of Agreement 75 Section 11.05 Borrower Agent 75 Section 11.06 Consultants 76 Section 11.07 Costs and Expenses 76 Section 11.08 Counterparts; Effectiveness 76 Section 11.09 Indemnification by the Borrowers 77 Section 11.10 Interest Rate Limitation 78 Section 11.11 No Waiver; Cumulative Remedies 78 Section 11.12 Notices and Other Communications 79 Section 11.13 Patriot Act Notice 81 Section 11.14 Marshalling; Payments Set Aside 81 Section 11.15 Right of Setoff 82 Section 11.16 Severability 82 Section 11.17 Survival 82 Section 11.18 Treatment of Certain Information; Confidentiality 83 Section 11.19 Waiver of Consequential Damages, Etc 84 Section 11.20 Waiver of Litigation Payments 84 Section 11.21 Section 552(b) 84 iii SCHEDULES Schedule 1.01 Commitments Schedule 2.01 Form of Interim Order Schedule 5.07 Project Compliance Schedule 5.08 Litigation Schedule 5.10 Contracts Schedule 5.18(a)(i) Environmental Warranties Schedule 5.18(d)(ii) Underground Storage Tanks Schedule 5.26 Legal Names and Places of Business Schedule 5.27 Broker Fees Schedule 5.29 Local Accounts Schedule 6.01(n) Initial DIP Budget Schedule 7.01(h) Insurance Schedule 11.12 Notice Information EXHIBITS Exhibit A Defined Terms Exhibit 2.03 Form of Funding Notice Exhibit 2.05 Form of Note Exhibit 3.03 Form of Interest Period Notice Exhibit 4.07 Form of Non-U.S. Lender Statement Exhibit 11.03 Form of Lender Assignment Agreement iv This DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”), dated as of May 19, 2009, is by and among Pacific Ethanol Holding Co. LLC, a Delaware limited liability company and a debtor-in-possession under Chapter 11 of the
